NO. 07-07-0403-CR

                               IN THE COURT OF APPEALS

                        FOR THE SEVENTH DISTRICT OF TEXAS

                                       AT AMARILLO

                                          PANEL A

                                     JANUARY 14, 2009

                           ______________________________


                         JAMES MILTON ROBERTS, APPELLANT

                                              V.

                            THE STATE OF TEXAS, APPELLEE

                         _________________________________

          FROM THE 410TH DISTRICT COURT OF MONTGOMERY COUNTY;

            NO. 07-07-07649-CR; HONORABLE K. MICHAEL MAYES, JUDGE

                           _______________________________

Before QUINN, C.J., and HANCOCK and PIRTLE, JJ.


                               ABATEMENT AND REMAND


       Following a plea of not guilty, Appellant, James Milton Roberts, was convicted by a jury

of two separate counts of aggravated sexual assault. After pleading true to the enhancement

paragraphs, Appellant was sentenced as a habitual sex offender and           punishment was

assessed by the trial court at confinement for life. Notwithstanding that the appellate record

and briefs have been filed, it has come to this Court’s attention that both Trial Court’s

Certifications of Defendant’s Right of Appeal signed on September 4, 2007, contained in the
clerk’s record do not comply with Rule 25.2(d) of the Texas Rules of Appellate Procedure. Rule

25.2(d) was amended effective September 1, 2007, to require that a defendant sign the

certification and receive a copy.        Additionally, the amended form provides certain

admonishments to a defendant not previously required.1


       Although sentence was imposed on August 8, 2007, the certification forms were not

signed until September 4, 2007, and procedural rules generally control litigation from their

effective date. Wilson v. State, 473 S.W .2d 532, 535 (Tex.Crim.App. 1971). Consequently, we

abate this appeal and remand this cause to the trial court for further proceedings. Upon remand,

the trial court shall utilize whatever means necessary to secure a proper Certification of

Defendant’s Right of Appeal in compliance with Rule 25.2(d) for each separate count. Once

properly completed and executed, the certifications shall be included in a supplemental clerk’s

record. See Tex. R. App. P. 34.5(c)(2). The trial court shall cause the supplemental clerk's

record to be filed with the Clerk of this Court by March 16, 2009. This order constitutes notice to

all parties, pursuant to Rule 37.1 of the Texas Rules of Appellate Procedure, of the defective

certifications. If a supplemental clerk’s record containing proper certifications is not filed in

accordance with this order, this matter will be referred to the Court for dismissal. See Tex. R.

App. P. 25.2(d).


       It is so ordered.


                                                     Per Curiam
Do not publish.

       1
        The proper form for Certification of Defendant’s Right of Appeal appears in Appendix
D to the 2008 Texas Rules of Appellate Procedure.

                                                2